Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “receiving, by a user device, an indication about an association between X reference resources corresponding to multiple beams having different angles of arrivals at the user device, where X is an integer greater than 1, and a target resource, wherein the association includes properties of a communication channel to and/or from the user device and the indication provides information each of the X reference resources corresponds to a channel part corresponding to data for the user device or an interference part corresponding to data for another user device, and wherein at least one property of the communication channel is different among the multiple reference resources”.
 	Independent claim 11 requires “ transmitting, to a user device, an indication about an association between X reference resources corresponding to multiple beams having different angles of arrivals at the user device, where X is an integer greater than 1, and a target resource, wherein the association includes properties of a communication channel to and/or from the user device, and wherein at least one property of the communication channel is different among the multiple reference resources, wherein the indication provides information each of the X reference resources corresponds to a channel part corresponding to data for the user device or an 
 	Independent claim 17 requires “a processor configured to receive an indication about an association between X reference resources corresponding to multiple beams having different angles of arrivals at a user device, where X is an integer greater than 1, and a target resource, wherein the association includes properties of a communication channel to and/or from the user device, and wherein at least one property of the communication channel is different among the multiple reference resources, and wherein the indication provides information each of the X reference resources corresponds to a channel part corresponding to data for the user device or an interference part corresponding to data for and which reference resources among the X reference resources correspond to data for another user device.”
 	Independent claim 19 requires “a processor configured to transmit an indication about an association between X reference resources corresponding to multiple beams having different angles of arrivals at a user device, where X is an integer greater than 1, and a target resource, wherein the association includes properties of a communication channel to and/or from the user device, and wherein at least one property of the communication channel is different among the multiple reference resources, and wherein the indication provides information each of the X reference resources corresponds to a channel part corresponding to data for the user device or an interference part corresponding to data for and which reference resources among the X reference resources correspond to data for another user device.”
 	The prior art of record (in particular, Tsai et al (US 2015/0215061) (hereinafter Tsai) does not disclose, with respect to claim 1, “receiving, by a user device, an indication about an association between X reference resources corresponding to multiple beams having different 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477